Citation Nr: 1113573	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-32 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an effective date earlier than October 13, 2006, for entitlement to service-connected disability compensation.  

2. Entitlement to an effective date earlier than October 13, 2006, for entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2003 to October 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

The Veteran did not submit a claim, either formal or informal, for schizophrenia, erectile dysfunction (or SMC) until October 13, 2006, more than one year following his separation from service.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to October 13, 2006, for the grant of service connected disability compensation have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.159, 3.400 (2010).

2.  The requirements for an effective date prior to October 13, 2006, for the grant of special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.159, 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this regard, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, in regard to the Veteran's claims of entitlement to an effective date prior to October 13, 2006, the Veteran is challenging the effective dates assigned following the grant of service connection/SMC.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

The Veteran contends that he is entitled to earlier effective dates for service-connected disability compensation and entitlement to special monthly compensation based on loss of use of a creative organ.  By way of procedural history, a September 2008 rating decision granted service connection for schizophrenia (with a 100 percent evaluation), service connection for erectile dysfunction (with a non-compensable evaluation), and special monthly compensation based on loss of use of a creative organ.  An effective date of October 13, 2006, was assigned for each disability/grant.  The Veteran specifically contends that October 9, 2004, effective dates should be assigned based upon his date of separation from service.  Here, it is noted that the Veteran's formal, initial claim for compensation was received on October 13, 2006.   

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Here, it is noted that the Veteran separated from service on October 9, 2004.  Again, his original application for disability compensation (VA Form 21-526) was received on October 13, 2004, approximately two years after his separation from service.  Other than the Veteran's service treatment records (which show treatment for psychiatric symptomatology), the record contains no evidence (medical, lay or otherwise) prior to the submission of his October 13, 2004 claim.  Accordingly, an effective date cannot be assigned from the day following separation from service because no claim, either formal or informal, was received within one year after separation.  

Further, contrary to the Veteran's assertions, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection (e.g., in-service treatment for psychiatric symptoms), but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran's initial claim of entitlement to service connection for a psychiatric disability and erectile dysfunction was received on October 13, 2006, and since the Veteran did not file a formal or informal application for service connection for such conditions prior to that time, there is no basis upon which to grant an effective date earlier than October 13, 2006, for either schizophrenia or SMC (erectile dysfunction).  




ORDER

An effective date prior to October 13, 2006, for the grant of service connected disability compensation is denied.

An effective date prior to October 13, 2006, for the grant of special monthly compensation for loss of use of a creative organ is denied



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


